Citation Nr: 1456615	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-15 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).


FINDING OF FACT

VA does not have direct jurisdiction over the private physician identified as, E. L., D. O., or Seven Hills Surgery Center.


CONCLUSION OF LAW

The criteria for compensation for benefits under the provisions of 38 U.S.C.A. § 1151, for a right knee disability, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Even so, the RO's April 2010 letter provided before the initial adjudication of the claim on appeal in November 2010, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's post-service VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not undergone a VA examination to address his claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability.  However, obtaining a VA examination is not necessary, as this matter must be denied on a legal basis rather than a factual one.  Accordingly, the evidence already of record is adequate to fully resolve this issue.  See 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran's claim was previously before the Board in November 2013 and remanded for his requested hearing to be scheduled.  The Board hearing was conducted at the RO in May 2014.  Thus, the Board finds substantial compliance with the November 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Veteran contends that benefits are warranted for an additional right knee disability under the provisions of 38 U.S.C.A. § 1151, due to negligent surgical treatment in September 2008 at Seven Hills Surgery Center.  Specifically, the Veteran alleged that he developed sepsis from non-sterile instruments used in his initial right knee surgical procedure in September 2008 and was not given antibiotics directly after that procedure as requested, as VA had only authorized his right knee surgery.  

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361 (2014).  

VA regulations define VA employees and facilities.  A VA employee is an individual:  (i) who is appointed by VA in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by VA.  A VA facility is a facility over which VA has direct jurisdiction.  38 C.F.R. § 3.361(e).  Thus, compensation under 38 U.S.C.A. § 1151 is specifically limited to hospital care, medical or surgical treatment, or examination furnished at facilities over which VA has direct jurisdiction under subsections (A) of 38 U.S.C.A. § 1701(3), and does not extend to facilities identified under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which include Government facilities for which VA contracts; and public or private facilities at which VA provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710.  38 U.S.C.A. §§ 1151(a), 1703(3).

VA regulations define activities that are not hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility within the meaning of 38 U.S.C.A. § 1151(a) as:  (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  38 C.F.R. § 3.361(f).

An initial office treatment note dated in July 2008 from private physician, E. L., D.O., reflected complaints of right knee pain and an impression of early degenerative joint disease with possible meniscus tear, synovial chondromatosis with loose body effect of the right knee.  Thereafter, a right knee surgery, including arthroscopy, removal of small bodies, synovectomy, debridement, and meniscectomy, was performed by that private physician at Seven Hills Surgery Center, in September 2008.  Treatment notes detailed that the Veteran was given a prescription for "home going pain medication" by the physician during a pre-operative evaluation in September 2008.  The Veteran was then seen 12 days after surgery.  The physician noted that there were no signs of infection at that time.  Ten days later, the Veteran reported increased swelling and pain in the right knee for two days.  The Veteran then underwent another right knee procedure in late September 2008 to rule out septic right knee joint by the same physician at Desert Springs Hospital.  Additional private treatment records detailed that the Veteran was then given a course of antibiotics and discharged from care with the private physician in December 2008. 

VA fee basis consultation and utilization management treatment notes dated in September and October 2008 revealed that the Veteran was referred on a fee basis to E. L., D.O., as well as preauthorized to have right knee arthroscopy at Desert Springs Hospital under VA pay, surgical package.  Additional notes showed approval for physical therapy and various pre-operative and follow-up office visits with E. L., D.O.  In January 2009, the Veteran was referred to a VA Orthopedic Specialist after complaints of continued right knee pain.

In written statements of record as well as during the June 2011 hearing before the RO and May 2014 hearing before the Board, the Veteran and his representative have argued that the initial September 2008 right knee procedure was performed by a VA contract physician under VA referral to a fee basis facility.  The Veteran's representative argued that the Board should obtain additional development regarding the status of E. L., D.O., to determine whether the physician was a "VA employee" at the time of the initial September 2008 right knee surgery. 

Treatment at a private facility by a private physician is specifically not included for consideration as a basis for awarding compensation benefits under the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361, as VA does not have direct jurisdiction over E. L., D.O., or Seven Hills Surgery Center.  Evidence of record specifically identified that the Veteran was referred on a fee basis to a private physician, E. L., D.O, for right knee surgery after presenting to VA with right knee pain complaints.  Accordingly, as the initial September 2008 right knee surgery was not conducted at a VA facility by a VA employee, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional right knee disability are not warranted.

The Board is cognizant that the Veteran's representative argued that VA should clarify the "status" of E. L., D.O., to determine whether the physician was a "VA employee" at the time of the initial September 2008 right knee surgery.  Evidence of record showed the Veteran was referred by VA on a fee basis to a private physician.  The Veteran or his representative have not presented or identified any evidence that contradicts the clear evidence currently of record, which is that the private physician is not an employee of VA and is not under the direct jurisdiction of VA.  Therefore, the Board finds that VA adjudication of this appeal will go forward without any additional development.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

The Veteran and his representative also argued that VA failed to authorize a round of antibiotics requested by the Veteran after his initial September 2008 right knee surgery.  The Board first highlights that the purported failure to authorize a prescription for antibiotics does not automatically translate to failure on VA's part to give the Veteran medication or prevent the private physician from prescribing necessary post-operative medication.  In fact, pre-operative evaluation, surgical, and follow-up notes in the private treatment records clearly showed that E. L., D.O., prescribed "home going pain medications" and did not reflect any discussion, denial, or request from the Veteran concerning a prescription for antibiotics directly after his initial September 2008 right knee surgery.  The private physician also freely prescribed antibiotics at a later date in order to treat an infection. 

Based on the foregoing discussion, the criteria to establish entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability have not been established.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


